Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 21 June 2022.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Safranek (US PG PUB No. 2012/0079156) in view of Chandra (US PG PUB No. 2013/0166813)
As per claim 21, an apparatus comprising: a port to couple to a computing device over a link, wherein the link comprises a plurality of lanes, and the port comprises circuitry to:
receive a sync header on the plurality of lanes (see [0048]);
receive flits of the identified one of the plurality of different protocols following the sync header and the protocol identification data (see [0048]).
However, Safranek does not expressly disclose but in the same field of endeavor Chandra discloses 
receive protocol identification data sent on at least a subset of the plurality of lanes immediately following receipt of the sync header, wherein the protocol identification data identifies one of a plurality of different protocols supported on the link (see Chandra [0053]); and
It would have been obvious before the effective filing date of the invention to modify Safranek to carry a unique identifier as taught by Chandra. 
The suggestion/motivation for doing so would have been for the benefit of a protocol layering as taught by Chandra (see Chandra [0051])
Therefore it would have been obvious to modify Safranek to further implement a protocol identification data as taught by Chandra for the benefit of a protocol layering as taught by Chandra to arrive at the invention as specified in the claims.
As per claim 22, the apparatus of Claim 21,
 wherein circuitry is to multiplex sending of flits of the plurality of different protocols on the link using the protocol identification data (see Chandra [0067])
As per claim 23, the apparatus of Claim 22, 
wherein the flits of the plurality of different protocols are to multiplexed on a common physical layer (see Chandra [0067]).
As per claim 24, the apparatus of Claim 23, 
wherein the common layer comprises a Peripheral Component Interconnect Express (PCle)-based physical layer (see Chandra [0066]).
As per claim 25, the apparatus of Claim 21, 
wherein the plurality of different protocols comprises a memory protocol and an |/O protocol (see Safranek [0040]: PCIe and QPI).
As per claim 26, the apparatus of Claim 21, 
wherein the plurality of different protocols comprises a coherent protocol (see Safranek [0040]: QPI).
As per claim 27, the apparatus of Claim 21, 
wherein the plurality of different protocols comprise a protocol based on a PCle-based protocol (see Safranek [0040]).
As per claim 28, the apparatus of Claim 21, 
wherein the plurality of lanes comprises at least 8 physical lanes (see FIG 5: 0-7).
As per claim 29, the apparatus of Claim 21, 
further comprising accelerator hardware (see Safranek [0035]).
As per claim 30, the apparatus of Claim 21, 
wherein the apparatus and the computing device are to be on the same package and the link comprises an on-package link (see Safranek [0065]).
As per claim 31, an apparatus comprising:
first protocol logic to implement a first one of a plurality of protocols (see Safranek [0036] and [0035]);
second protocol logic to implement a different, second one of the plurality of protocols (see Safranek [0035] and [0047]); and
the sync header is sent on the plurality of lanes (see Safranek [0047]), 
However, Safranek does not expressly disclose
the protocol identification data is to be sent on at least a subset of the plurality of lanes and identifies that the second one of a plurality of different protocols is to be applied to next data sent on the link (see Chandra [0053]).
an interface to couple to a first device to a second device over a link, wherein the interface comprises circuitry to multiplex sending of data of the first protocol and the second protocol on a common physical layer of the link (see Chandra [0068]), wherein the physical layer comprise a plurality of lanes (see Chandra [0053]), wherein a sync header and protocol identification data are to be sent between data of the first protocol and data of the second on the link (see Chandra [0067]); and
It would have been obvious before the effective filing date of the invention to modify Safranek to carry a unique identifier as taught by Chandra. 
The suggestion/motivation for doing so would have been for the benefit of a protocol layering as taught by Chandra (see Chandra [0051])
Therefore it would have been obvious before the effective filing date of the invention to modify Safranek to further implement a protocol identification data as taught by Chandra for the benefit of a protocol layering as taught by Chandra to arrive at the invention as specified in the claims (see Safranek [0028]).
As per claim 32, the apparatus of Claim 31, 
wherein the interface comprises link layer circuitry to generate flits, physical layer circuitry to implement at least a portion of the physical layer for the link and protocol circuitry associated with each of the plurality of protocols (see Safranek [0028]).
As per claim 33, the apparatus of Claim 31, 
wherein the physical layer is based on a Peripheral Component Interconnect Express (PCle) physical layer (see Safranek [0035]).
As per claim 34, the apparatus of Claim 31, 
wherein the first and second devices are to be on the same package and the link comprises an on-package link (see Safranek FIG 16).
As per claim 35, the apparatus of Claim 31,
 wherein the plurality of different protocols comprises a memory protocol and an |/O protocol (see Safranek [0035]).
As per claim 36, a method comprising:
receiving a sync header on a link, wherein the link couples first computing hardware to second computing hardware, and the link comprises a plurality of lanes (see Safranek FIG 2 and [0048]);
receiving flits on the link following the sync header and the protocol identification data (see Safranek [0047]); and
processing the flits based on the protocol identification data (see Safranek [0048]).
However, Sfranek does not expressly disclose but in the same field of endeavor Chandra discloses 
receiving protocol identification data sent on at least a subset of the plurality of lanes immediately following receipt of the sync header, wherein the protocol identification data identifies one of a plurality of different protocols supported on the link (see Chandra [0053]);
It would have been obvious before the effective filing date of the invention to modify Safranek to carry a unique identifier as taught by Chandra. 
The suggestion/motivation for doing so would have been for the benefit of a protocol layering as taught by Chandra (see Chandra [0051])
Therefore it would have been obvious to modify Safranek to further implement a protocol identification data as taught by Chandra for the benefit of a protocol layering as taught by Chandra to arrive at the invention as specified in the claims.
As per claim 37, a method comprising:
sending first data according to a first one of a plurality of protocols on a link, wherein the link comprises a plurality of lanes and couples a first device to a second device (see Safranek [0047]);
identifying data of a second one of the plurality of protocols to be sent on the link (see Safranek [0047]);
sending a sync header on the plurality of lanes following sending of the first data (see Safranek [0048]);
sending second data of the second protocol on the link, wherein the second data comprises flits (see [0048]).
However, Safranek does not expressly disclose but in the same field of endeavor Chandra discloses 
sending protocol identification data on at least a subset of the plurality of lanes immediately following the sync header, wherein the protocol identification data identifies that the second one of a plurality of different protocols is to be applied to next data sent on the link (see Chandra [0053]);
It would have been obvious before the effective filing date of the invention to modify Safranek to carry a unique identifier as taught by Chandra. 
The suggestion/motivation for doing so would have been for the benefit of a protocol layering as taught by Chandra (see Chandra [0051])
Therefore it would have been obvious to modify Safranek to further implement a protocol identification data as taught by Chandra for the benefit of a protocol layering as taught by Chandra to arrive at the invention as specified in the claims.
As per claim 38, a system comprising:
a first computing hardware block (see Safranek FIG 2 and [0048]);
a second computing hardware block coupled to the first computing hardware block by a link, wherein the link comprises a plurality of physical lanes, flits of a plurality of different protocols are to be multiplexed on the link (see Safranek FIG 2 and [0048]); and the second computing hardware comprises port logic to:
receive a sync header on the plurality of lanes from the first computing hardware block (see Safranek [0047]);
receive flits of the particular protocol from the first computing hardware block following the sync header and the protocol identification data (see [0048])
However, Safrane does not expressly disclose but in the same field of endeavor Chandra discloses 
receive protocol identification data on at least a subset of the plurality of lanes immediately following receipt of the sync header from the first computing hardware block, wherein the protocol identification data identifies a particular one of the plurality of different protocols  (see Chandra [0053]);
It would have been obvious before the effective filing date of the invention to modify Safranek to carry a unique identifier as taught by Chandra. 
The suggestion/motivation for doing so would have been for the benefit of a protocol layering as taught by Chandra (see Chandra [0051])
Therefore it would have been obvious to modify Safranek to further implement a protocol identification data as taught by Chandra for the benefit of a protocol layering as taught by Chandra to arrive at the invention as specified in the claims.
As per claim 39, the system of Claim 38, 
wherein the first computing hardware block or the second computing hardware block comprises an accelerator (see e.g., Chandra FIG 11: 1109a, 1109b).
As per claim 40, the system of Claim 38, 
wherein the first computing hardware block or the second computing hardware block comprises a host processor (see Chandra FIG 1: 102)
As per claim 41, the system of Claim 38, 
wherein the second computing hardware block is to process the flits according to the particular protocol based on receipt of the protocol identification data (see Safranek [0040])
As per claim 42, the system of Claim 38, 
wherein the link comprises a Peripheral Component Interconnect Express (PCle)-based physical layer over which the plurality of different protocol are multiplexed (see Chandra [007])
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137